Citation Nr: 1413945	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-38 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals of traumatic arthritis with chronic dislocation of the left jaw (referred to as a temporomandibular joint dysfunction).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.

A claim of total disability for individual unemployability (TDIU) may be an implied in an increased rating claim when such claim is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in the instant case, the Veteran filed a separate application for a TDIU in March 2011, which is presently not under the Board's jurisdiction.  Accordingly, the Board considered the sole issue noted on the first page of this decision. 


FINDINGS OF FACT

1. The Veteran's temporomandibular joint dysfunction is manifested by frequent dislocation, locking, and pain associated with unlocking his jaw and snapping the jaw back into place, loud clicking, and a maximum jaw inter-incisal movement at 8 millimeters. 

2. The evidence does not demonstrate that the Veteran's jaw disability presents an exceptional case so as to render the schedular evaluation inadequate.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent disabling for a temporomandibular joint dysfunction or for assignment of an extraschedular evaluation have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.150, Diagnostic Code 9905 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" ratings may be assigned for separate periods of time based on the facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505   (2008).  The degree of impairment resulting from a disability is a factual determination in which the Board must focus on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered. Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. 
§ 4.1. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  See 38 C.F.R. § 4.45.  The Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995). 

The Veteran has temporomandibular joint dysfunction as a result of an in-service assault where he was repeatedly struck in the face and the jaw.  The injury resulted in a severe limitation and restriction of the right mandibular joint with advanced arthritic degeneration of the joint, according to the findings of a June 2010 VA examination.  The left joint was deemed normal.  

The Veteran's temporomandibular joint dysfunction is currently rated at the highest schedular rating of 40 percent disabling according to Diagnostic Code (DC) 9905, which pertains to limited motion of temporomandibular articulation.  A 40 percent rating is assigned for inter-incisal range of 0 to 10 millimeters. 38 C.F.R. § 4.150, DC 9905.  The RO granted the Veteran the 40 percent rating based on the results of a January 2009 examination performed by the Veteran's VA oral surgeon.  This physician measured the inter-incisal movement of the Veteran's jaw at 8 millimeters (mm).  A subsequent VA examination performed in June 2010 also measured the inter-incisal movement of the Veteran's jaw at 8 mm. 

With the highest schedular rating assigned, the Board considered whether referral for an extraschedular rating is appropriate.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations (or ratings) for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In comparing the Veteran's disability level and symptomatology of temporomandibular joint dysfunction to the rating schedule, the degree of disability presented throughout the entire period is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  With regard to temporomandibular joint dysfunction, the rating schedule focuses on range of motion, specifically inter-incisal range.  Based on the January 2009 examination report provided by the Veteran's oral surgeon, the severity of the temporomandibular joint dysfunction fell within the 40 percent rating.  

The Board acknowledges the Veteran's challenges associated with this disability including jaw pain with movement, the loud clicking noises associated with this disability, difficulty talking, and a change in the Veteran's diet to an essentially liquid diet due to limitations in chewing.  Even if the Board was convinced that this evidence was sufficient to warrant review of the second step, the Veteran's claim for extraschedular consideration still fails.  

Some of the factors considered "exceptional" include frequent periods of hospitalization and marked interference with employment.  Based on the record, the Veteran has not been hospitalized due to the temporomandibular joint dysfunction.  The record demonstrates regular follow-up appointments with treating physicians lasting less than two hours each throughout 2008, 2009, 2010, 2011 and 2012 without evidence of any hospitalizations.

The Veteran has not faced marked interference in employment due to the temporomandibular joint dysfunction, but rather due to another disabling impairment.  The Veteran last worked in 1995 as a cable splicer, according to his completed VA Form 21-8940, an application for increased compensation based on unemployability.  He did not claim unemployability due to his temporomandibular joint dysfunction.  Additionally, the record demonstrates that he has been eligible for Social Security disability benefits since June 1993 due to a back disability.  The records recertifying the Veteran's Social Security benefits continued to find his back impairment disabling.  No other impairments including his temporomandibular joint dysfunction were added to his benefit recertification.  

Additionally, the temporomandibular joint dysfunction has been present during the Veteran's entire post-service work history and was not noted to cause specific work related issues for him.  Although the Veteran is not currently working, the Board can assess possible interference in employment by reviewing evidence of the Veteran's activities of daily living.  The Board recognizes the Veteran's difficulties due to his temporomandibular joint dysfunction, but he has been able to communicate with others verbally without difficulty in comprehension based on the Veteran's many follow-up visits.  He was able to communicate how he felt and was able to verbalize treatment options with various medical professionals through the VA medical system.  Furthermore, no physician noted any difficulties communicating with the Veteran other than those doctors who specifically evaluated the Veteran's temporomandibular joint dysfunction.  He has also been able to maintain a normal, but modified diet to account for recurrent jaw dislocation when eating hard to chew food such as steak or apples.  In fact, the Veteran has gained significant weight and is considered obese; this is a finding contrary the Veteran's claims that he is unable to eat due to this disability.   

Accordingly, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) for the Veteran's temporomandibular joint dysfunction is not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered whether a higher disability rating is warranted under other applicable diagnostic codes.  The Veteran does not have malunion or nonunion of the mandible, based on the results of the January 2009 evaluation of his oral surgeon and the June 2010 VA examination.  Accordingly, there is no basis for the assignment of a higher rating pursuant to Diagnostic Code 9903 or 9904. 

The Veteran does not have not have significant loss of the substance of the ramus, loss of condyloid process, or loss of hard palate that would justify a higher rating.  See 38 C.F.R. § 4.150, see also Diagnostic Codes, 9907, 9909, 9912.  The Veteran's VA oral surgeon observed only minimal loss of the ramus during her January 2009 examination.  These results were echoed in the June 2010 VA examination which revealed a shortened right mandibular ramus with flattened condylar head with virtually no inter-joint space; the left side of the joint is normal.  Additionally, the results of the June 2010 examination found no continuity defects of the maxilla or hard palate.  

VA Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  He was provided a letter in March 2009, prior to adjudication of his claim, which addressed the evidence needed to substantiate the claim.  The Veteran is represented by the Disabled American Veterans, an organization presumed to have knowledge of what is necessary to substantiate a claim for higher ratings for temporomandibular joint dysfunctions.  Furthermore, neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of the March 2009 VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Regarding VA's duty to assist, the VA obtained evidence pertaining to the Veteran's claim including post-service pertinent medical records, including VA examination reports.  There is no indication of any additional relevant evidence that has not been obtained.  With respect to the VA examinations, the Board finds that the Veteran was provided VA examinations to evaluate his temporomandibular joint dysfunction in June 2010, which is deemed adequate for rating purposes.  The Board notes that the Veteran was provided prior VA examination in March 2009.  However, due to the Veteran's concerns regarding the evaluation methods, the RO relied on the evaluation performed by his VA oral surgeon in January 2009 as an examination properly describing the severity of the Veteran's disability, and was used as a basis of the Veteran's current 40 percent rating.  

The representative has requested that the case be remanded for a new examination, arguing that the prior 2010 exam is now "too old."  The Board disagrees.  The mere passage of time between the examination and the Board's review does not, in and of itself, trigger a remand for another more contemporaneous examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a remand was not required solely due to the passage of time since the most recent VA examination); VAOPGCPREC 11-95 (1995).  The Veteran has not expressly contended that his condition has gotten worse since the last VA examination was conducted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that a Veteran was entitled to a new examination because two years had passed since his last VA examination and he contended his disability had increased in severity).  The Veteran's description of his symptoms in his 2010 substantive appeal does not suggest a worsening of his condition since the VA examination.  Nor does any of the medical evidence that post-dates the examination suggest that the Veteran's condition has changed.  Thus, the Board finds there is no duty to provide another examination or a medical opinion.  

ORDER

Entitlement to a rating in excess of 40 percent, or an extraschedular rating, for a temporomandibular joint dysfunction is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


